Exhibit 10.6
 

 
AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
 
This Amendment to Executive Employment Agreement is executed this 6th day of
November, 2008 by and between Gen2Media Corp. (the Company) and Ian McDaniel
(Employee).
 
1.           This Agreement amends that certain Executive Employment Agreement
between the parties dated May 1, 2008 (the Agreement).
 
2.           The Agreement is hereby amended to provide that the base salary of
the Employee is changed to $125,000 per year for the life of the Agreement. This
increase shall be effective as of November 1, 2008, and shall be paid beginning
with the November 15 paycheck.
 
3.           The Agreement is further amended to provide that the Incentive
Bonus provided in paragraph 3(b) thereof is eliminated, and there shall no
longer be a cash bonus provision in the Agreement.
 
4.           In consideration of this Amendment, Employee hereby forgives any
and all past salaries or other compensation due him from prior services rendered
to the Company.
 
5.           Other than as specifically amended hereby, all other terms and
provisions of the Agreement shall remain in full force and effect.
 
Wherefore, this Agreement is entered into this 6th day of November, 2008.
 
 

Gen2Media Corp.   Employee                                       By:
/s/
  By:
/s/
   
Jim Byrd, CEO
    Ian McDaniel  

                                                                                                